I concur in the conclusion that this case should be reversed and remanded.
I am of the opinion that the evidence was insufficient to sustain the allegations of the information as to an "assault with a dangerous weapon," but am of the opinion, as stated in the opinion, that the district court had jurisdiction under the allegations of the information, as against a demurrer to the evidence, and that having obtained jurisdiction, the offense of assault and battery as an included offense could have been sustained. Moody v. State, 11 Okla. Cr. 471, 148 P. 1055.
That by reason of title 22, O. S. 1941 § 914, which provides: "A general verdict upon a plea of not guilty, is either 'guilty,' or 'not guilty,' which imports a conviction or acquittal of the offense charged. * * * When the defendant is acquitted on the ground of variance between the charge and the proof, the verdict must be 'not guilty by reason of variance between charge and proof.' ", this case should be reversed and remanded to the end that an information may be filed by the county attorney against the defendant as he deems advisable. Harris v. State, 15 Okla. Cr. 369, 177 P. 122; Parks v. State,14 Okla. Cr. 413, 171 P. 1129.